Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence exists to sustain allegations that she committed professional misconduct in violation of Rules 1.15, 5.3, 5.5(a) and 8.4(a), (b), and (d) of the Maryland Lawyers' Rules of Professional Conduct, in effect at the time of the misconduct, it is this 14th day of March, 2018,
ORDERED, that the Respondent, Grace Badolato Kilchenstein, be and she is hereby indefinitely suspended from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name Grace Badolato Kilchenstein from the register of attorneys, and pursuant to Maryland Rule 19-761, shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State.